EXHIBIT CONVERTIBLE NOTE PURCHASE AGREEMENT This Convertible Note Purchase Agreement (this "Agreement") is made as of December , 2008 between Applied NeuroSolutions, Inc., a Delaware corporation (the "Company"), and each of the purchasers listed on Schedule I hereto (each a “Purchaser” and, collectively, the "Purchasers"). The Company and the Purchasers hereby agree as follows: SECTION 1 Purchase and Sale of the Units 1.1Authorization of Issuance and Sale of the Units.Prior to the Closing (as defined herein), the Company will have authorized the issuance and sale of 12%
